Exhibit 10.2

 

SPECTRUM CONTROL, INC.

 

CHANGE IN CONTROL AGREEMENT

 

This agreement is made as of this 25th day of March, 2002, by and between
Spectrum Control, Inc., a Pennsylvania Corporation (the Corporation”) and John
P. Freeman (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Corporation wishes to attract and retain well-qualified executives
and key personnel and to assure both itself and the executive of continuity of
management in the event of any actual or threatened Change In Control (as
defined in Paragraph 2) of the Corporation; and

 

WHEREAS, to achieve this purpose, the Board of Directors of the Corporation
considered and approved this agreement to be entered into with the Executive as
being in the best interests of the Corporation and its shareholders;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto agree as follows:

 

1.   Operation of Agreement

The “Effective Date of this Agreement” shall be the date on which any of the
events constituting a Change in Control occurs. This Agreement shall supersede,
in its entirety, the Change in Control Agreement between Executive and the
Corporation dated June 26, 2000.

 

2.   Change in Control

For the purposes of this Agreement, a “Change in Control” means the first of the
following events to occur.

 

  a.  

Any acquisition or series of acquisitions by any Person other than the
Corporation, any of the subsidiaries of the Corporation, any employee benefit
plan of the Corporation, or any of their subsidiaries, or any Person holding
common shares of the Corporation for or pursuant to the terms of such employee
benefit plan, that results in that Person becoming the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 50% or more of either the then
outstanding shares of the common stock of the Corporation (“Outstanding
Corporation Common Stock”) or the combined voting power of the Corporation’s
then outstanding securities entitled to then vote generally in the election of
directors of the Corporation (“Outstanding Corporation Voting Securities”).
Notwithstanding the foregoing, any such acquisition of Outstanding Corporation
Common Stock or Outstanding Corporation Voting Securities will not constitute a
Change of Control while such

 

- 1 -



--------------------------------------------------------------------------------

 

Person does not exercise the voting power of its Outstanding Corporation Common
Stock or otherwise exercise control with respect to any matter concerning or
affecting the Corporation, or Outstanding Corporation Voting Securities, and
promptly sells, transfers, assigns or otherwise disposes of that number of
shares of Outstanding Corporation Common Stock necessary to reduce its
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of the
Outstanding Corporation Common Stock to below 50%.

 

  b.   During any period not longer than 24 consecutive months, individuals who
at the beginning of such period constitute the Board cease to constitute at
least a majority of the Board, unless the election, or the nomination for
election by the Corporation’s stockholders, of each new Board member was
approved by a vote of at least 2/3rds of the Board members then still in office
who were Board members at the beginning of such period (including for these
purposes, new members whose election or nomination was so approved).

 

  c.   Approval by the stockholders of the Corporation of

 

  i.   a sale of all or substantially all of the assets of the Corporation,
taken as a whole (with the stock or other ownership interests of the Corporation
in any of its Subsidiaries constituting assets of the Corporation for this
purpose) to a Person that is not an Affiliate of the Corporation (for purposes
of this paragraph “sale” means any change of ownership), or

 

  ii.   an agreement to merge or consolidate or otherwise reorganize, with or
into one or more Persons that are not Affiliates of the Corporation, as a result
of which less than 50% of the outstanding voting securities of the surviving or
resulting entity immediately after any such merger, consolidation or
reorganization are, or will be, owned, directly or indirectly, by stockholders
of the Corporation immediately before such merger, consolidation or
reorganization (assuming for purposes of such determination that there is no
change in the record ownership of the Corporation’s securities from the record
date for such approval until such merger, consolidation or reorganization and
that such record owners hold no securities of the other parties to such merger,
consolidation or reorganization), but including in such determination any
securities of the other parties to such merger, consolidation or reorganization
held by Affiliates of the Corporation.

 

For purposes of this Agreement, an “Affiliate” of, or a Person “Affiliated”
with, a Person, means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under current control with,
the Person specified

 

3.   Employment

The Corporation hereby agrees to continue the Executive in its employ and/or the
employ of one or more of its subsidiaries and the Executive hereby agrees to
remain in the employ of the Corporation and/or such subsidiaries, for the period
commencing on the

 

- 2 -



--------------------------------------------------------------------------------

 

Effective Date of this Agreement and ending on the second anniversary of such
date (the “Employment Period”), to exercise such authority and perform such
executive duties as are commensurate with the authority being exercised and
duties being performed by the Executive immediately prior to the Effective Date
of this Agreement. The Executive agrees that during the employment period he/she
shall devote his/her full business time exclusively to his/her duties and shall
perform such duties faithfully and efficiently During the Employment Period it
shall not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as these activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Corporation in accordance with this Agreement. It is expressly understood and
agreed that, to the extent that any such activities have been conducted by the
Executive prior to the Effective Date, the continued conduct of these activities
(or the conduct of activities similar in nature and scope) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of the Executive’s responsibilities to the Corporation.

 

4.   Compensation, Compensation Plans, Benefits and Perquisites

During the Employment Period, the Executive shall be compensated as follows:

 

  a.   He/she shall receive an annual salary at a rate which is not less than
his/her rate of annual salary immediately prior to the Effective Date of this
Agreement, with the opportunity for increases from time to time thereafter which
are in accordance with the Corporation’s regular practices.

 

  b.   He/she shall be eligible to participate on a reasonable basis in the
Corporation’s stock option plans, the annual incentive program and any other
bonus and incentive compensation plans (whether now or hereinafter in effect) in
which executives with comparable duties are eligible to participate, which plans
must provide opportunities under the plans in which the Executive was
participating immediately prior to the Effective Date of this Agreement.

 

  c.   He/she shall be entitled to receive employee benefits and perquisites
which are the greater of (i) the employee benefits and perquisites provided by
the Corporation, or its successor, to executives with comparable duties or (ii)
the employee benefits and perquisites to which he/she was entitled immediately
prior to the Effective Date of this Agreement.

 

5.   Stock Options

Upon the occurrence of a Change in Control, all outstanding stock options shall
become immediately and fully exercisable whether or not otherwise exercisable by
their terms.

 

6.   Termination Following Change in Control

 

  a.  

For purposes of this Agreement, the term “termination” shall mean (i)
termination by the Corporation of the employment of the Executive with the
Corporation and all of its subsidiaries for any reason other than death,
disability or “cause” (as

 

- 3 -



--------------------------------------------------------------------------------

 

defined below), or (ii) resignation of the Executive for “good reason” (as
defined below) which, in either case, occurs within 24 months following the
Effective Date of this Agreement.

 

  b.   The term “good reason” shall mean (i) a significant reduction in the
nature or scope of the Executive’s authority or duties from those immediately
prior to the Effective Date of this Agreement, (ii) a reduction in annual base
salary or reduction in aggregate compensation (aggregate compensation to be
determined by taking into consideration participation in incentive and bonus
programs (other than changes which are measured by the result of performance of
the Corporation) retirement or pension plans, non-qualified deferred
compensation plans, stock option awards, severance benefits or any fringe
benefit plan or program), (iii) the Corporation moves the Executive’s primary
worksite to a location which, in the Executive’s reasonable judgment, requires
your relocation from his/her current residence, which relocation the Executive
chooses not to accept, (iv) the breach by the Corporation of any material
provision of this Agreement which the Corporation does not timely cure; or (v) a
reasonable determination by the Executive that, following the Change in Control
and a change in circumstances thereafter significantly affecting his/her
position, he/she is unable to exercise the authorities, powers, function or
duties attached to his/her position and contemplated by Section 3 of the
Agreement.

 

  c.   The term “cause” means (i) the willful and continued failure by the
Executive to substantially perform his/her duties with the Corporation and/or,
if applicable, one or more of its subsidiaries (other than any such failure
resulting from his/her incapacity due to physical or mental illness) after a
demand for substantial performance is delivered to him/her by the Board of
Directors of the Corporation which specifically identifies the manner in which
the Board believes the Executive has not substantially performed his/her duties
which the Executive does not timely cure, (ii) the willful engaging by the
Executive in gross misconduct materially and demonstrably injurious to the
property or business of the Corporation or any of its subsidiaries, or (iii)
fraud, misappropriation or commission of a felony. For purposes of this
paragraph, no act or failure to act on the Executive’s part will be considered
“willful” unless done, omitted to be done, by him/her in bad faith and without
reasonable belief that his/her action or omission was in the interests of the
Corporation or not opposed to the interests of the Corporation.

 

7.   Confidential Information; Non-Compete

 

  a.  

The Executive shall hold in a fiduciary capacity for the benefit of the
Corporation all secret or confidential information, knowledge or data relating
to the Corporation and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Corporation
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Corporation, the
Executive

 

- 4 -



--------------------------------------------------------------------------------

 

shall not, without prior written consent of the Corporation, communicate or
divulge any such information, knowledge or data to anyone other than the
Corporation and those designated by it. In addition, to the extent that the
Executive is a party to any other agreement relating to non-competition,
confidential information, inventions or similar matters with the Corporation,
the Executive shall continue to comply with the provisions of such agreements.
In addition to the obligations under this Section, the Executive shall execute
any documents relating to the subject of those sections as required generally by
the Corporation of its executive officers, and such documents already executed
or executed after the date of this Agreement shall thereby become part of this
Agreement. Nothing in this Agreement shall be construed as modifying any
provisions of such agreements or documents. In the case of any inconsistency
between such agreements and documents and this Agreement, the broader provision
shall prevail.

 

  b.   The Executive acknowledges that the Corporation will suffer damages
incapable of ascertainment if any of the provisions of subsection (a) are
breached and that the Corporation will be irreparably damaged if the provisions
of subsection (a) are not enforced. Therefore should any dispute arise with
respect to the breach or threatened breach of subsection (a), the Executive
agrees and consents that in addition to any remedies available to the
Corporation, an injunction or restraining order or other equitable relief may be
issued or ordered by a court of competent jurisdiction restraining any breach or
threatened breach of subsection (a). The Executive agrees not to urge in any
such action that an adequate remedy exists at law.

 

8.   No Obligation to Mitigate Damages

The Executive shall not be obligated to seek other employment in mitigation of
amounts payable or arrangements made under the provisions of this Agreement and
the obtaining of any such other employment shall in no event effect any
reduction of the Corporation’s obligations under this Agreement other than the
obligation to provide medical and health benefits to the Executive.

 

9.   Severance Allowance

 

  a.   In the event of termination of the Executive during the Employment
Period, the Executive shall be entitled to receive a lump sum severance
allowance within thirty days of such termination in an amount which is equal to
the sum of the following:

 

  i.   The amount equivalent to (i) the Executive’s monthly base salary, at the
rate in effect immediately prior to termination, multiplied by (ii) the greater
of (iii) 24 minus the number of full calendar months from the Effective Date of
this Agreement to the date of termination or (iv) 12. Executive will also
receive a pro rata share of the amount of incentive compensation at the target
rate (as defined in the ARC, MIP or other then

 

- 5 -



--------------------------------------------------------------------------------

 

current incentive plan) which would have been payable for the incentive period
which includes the termination date.

 

  ii.   The amount equivalent to 24 calendar months (reduced by the number of
complete calendar months from the Effective Date of this Agreement to the date
of termination, but not less than 12) of incentive compensation at the target
rate (as defined in the ARC, MIP or other then current incentive compensation),
which includes his/her termination date.

 

  b.   The Corporation shall maintain in full force and effect for the
Executive’s continued benefit (and to the extent applicable, the continued
benefit of his dependents) coverage under any medical and health insurance
plans, programs, or arrangements, life insurance plans or programs, and
accidental death and dismemberment insurance plans, to which he/she would have
been entitled under any employee benefit plans, programs, or arrangements
maintained by the Corporation if he/she had remained in the employ of the
Corporation for 24 calendar months after his/her termination, or if such
continuation is not possible under the terms and provisions of such plans,
programs, or arrangements, the Corporation shall arrange to provide benefits
substantially similar to those which the Executive (and, to the extent
applicable, his/her dependents) would have been entitled to receive if the
Executive had remained a participant in such plans, programs, or arrangements
for such 24 month period, as the case may be.

 

10.   Adjustments in Case of “Excess Parachute Payments”

If any payments or benefits received or to be received by the Executive in
connection with the Executive’s employment (whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Corporation,
or any person affiliated with the Corporation) (the “Payments”), will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”) (or any similar tax that may hereafter be
imposed), then, after taking into account any reduction in the Payments provided
by reason of Section 280G of the Code in any other plan, arrangement or
agreement, the amount of Payments under this Agreement shall be reduced, to the
extent necessary, so that no portion of the payments is subject to the Excise
Tax. The computations required by this paragraph shall be made by the
independent public accountants then regularly retained by the Corporation in
consultation with tax counsel selected by them and acceptable to the Executive.
For purposes of making the calculations required under this paragraph, the
accounting firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of section 280G and 4999 of the Code.

 

11.   Interest Indemnification

 

  a.   In the event any payment to Executive under this Agreement is not paid
within fifteen business days after it is due, such payment shall thereafter bear
interest at the prime rate from time to time as published in The Wall Street
Journal, East Edition.

 

- 6 -



--------------------------------------------------------------------------------

 

  b.   The Corporation hereby indemnifies the Executive for all legal fees and
expenses incurred by Executive in contesting any action of the Corporation with
respect to this Agreement, including the termination of Executive’s employment
hereunder or incurred by Executive in seeking to obtain or enforce any right or
benefit included in this Agreement provided that the Executive is successful on
any material issue in the defense or prosecution of his/her claim.

 

12.   Notices

All notices and other communications given pursuant to this Agreement shall be
in writing and shall be deemed given only when (a) delivered by hand, (b)
transmitted by telex, telecopier or other form of electronic transmission
(provided that a copy is sent at approximately the same time by first class
mail), or (c) received by the addressee, if sent by registered or certified
mail, return receipt requested, or by Express Mail, Federal Express or other
overnight delivery service, to the appropriate party at the address given below
for such party (or to such other address designated by the party in writing and
delivered to the other party pursuant to this Section).

 

If to the Executive:

 

Name John P. Freeman

Address 8031 Avonia Road, Fairview, PA 16415

Facsimile 814-474-4475

 

If to the Corporation:

 

Spectrum Control, Inc.

8031 Avonia Road

Fairview, PA 16415

Facsimile:814-474-4475

(Attn: President and Chief Executive Officer)

 

13.   Arbitration of Disputes and Reimbursement of Legal Costs

Any controversy or claim arising out of or relating to this Agreement (or the
breach thereof) shall be settled by final, binding and non-appealable
arbitration in Erie, PA by three arbitrators. Subject to the following
provisions, the arbitration shall be conducted in accordance with the rules of
the American Arbitration Association (the “Association”) then in effect. One of
the arbitrators shall be appointed by the Corporation, one shall be appointed by
the Executive, and the third shall be appointed by the first two arbitrators. If
the first two arbitrators cannot agree on the third arbitrator within 30 days of
the appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association and shall be experienced in the resolution of
disputes under employment agreement for executives of major corporations. Any
award entered by the arbitrators shall be final, binding and non-appealable and
judgment may be entered thereon by either party in accordance with applicable
lay in any court of competent jurisdiction This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement or to award a remedy for a dispute involving this Agreement

 

- 7 -



--------------------------------------------------------------------------------

 

other than a benefit specifically provided under or by virtue of the Agreement.
If the Executive prevails on any material issue which is the subject of such
arbitration or lawsuit, the Corporation shall be responsible for all of the fees
of the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration (including the Corporation’s and the
Executives’ reasonable attorneys’ fees and expenses). Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration equally.

 

14.   Non-Alienation

The Executive shall not have any right to pledge, hypothecate, anticipate or in
any way create a lien upon any amounts provided under this Agreement; and no
benefits payable hereunder shall be assignable in anticipation of payment either
by voluntary or involuntary acts, or by operation of law, except by will or the
laws of descent and distribution.

 

15.   Withholding

The Corporation shall be entitled to deduct or withhold from salary payments,
and from all other payments made to the Executive pursuant to this Agreement or
any other agreement, all amounts that may be required to be deducted or withheld
under any applicable law now in effect or that may become effective during the
term of this Agreement (including, but not limited to social security
contributions and income tax withholdings).

 

16.   Governing Law

The provisions of this Agreement shall be construed in accordance with the laws
of the State of Pennsylvania, without reference to principles of conflict of
laws. The Executive consents to jurisdiction in Pennsylvania and venue in [Erie]
County for purposes of all claims arising under this Agreement.

 

17.   Amendment

This Agreement may be amended or canceled by mutual agreement of the parties in
writing without the consent of any other person and, so long as the Executive
lives, no person, other than the parties hereto, shall have any rights under or
interest in this Agreement or the subject matter hereof. Except as specifically
referenced in this Agreement, no agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter, have been
made by either party that are not expressly set forth in this Agreement. No
provision of this Agreement may be waived, modified or amended, orally or by any
course of conduct. The Executive’s or the Corporation’s failure to insist on
strict compliance with any provision in any particular instance shall not be
deemed to be a waiver of that provision or any other provision.

 

18.   Successors

 

  a.  

This Agreement is personal to the Executive and without the prior written
consent of the Corporation shall not be assignable by the Executive otherwise
than by will

 

- 8 -



--------------------------------------------------------------------------------

 

or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

 

  b.   This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors and assigns.

 

  c.   The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Corporation to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. As used in this Agreement, “Corporation” shall mean the Corporation and
any successor to its business or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

19.   Severability

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.
The captions of this Agreement are not part of the provisions and shall have no
force or effect.

 

20.   General Release and Waiver.

In exchange for the consideration provided under this Agreement, the Executive
agrees to sign a General Release and Waiver of age and other discrimination
claims on a form provided by the Corporation at the time of separation.

 

21.   Term

The Term of this Agreement will be for a three (3) year period commencing on the
date of Board approval and be considered for renewal thereafter on an annual
basis.

 

- 9 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization form its Board of Directors, the Corporation has caused this
Agreement to be executed in its name on its behalf, and its corporation seal to
be hereunto affixed and attested by its Secretary, all as of the day and year
first above written.

 

/s/ John P. Freeman        

          Executive

 

Spectrum Control, Inc.

A Pennsylvania Corporation

 

By:

 

/s/ Richard A. Southworth        

Richard A. Southworth

President and Chief Executive Officer

 

ATTEST:

 

James F. Toohey

Secretary

 

 

- 10 -